
	
		III
		112th CONGRESS
		1st Session
		S. RES. 133
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Franken submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Budget
		
		RESOLUTION
		To require that new war funding be offset.
		  
	
	
		1.Short titleThis resolution may be cited as the
			 Pay for War
			 Resolution.
		2.Deficit-neutral
			 war spending
			(a)In
			 generalFor purposes of budget enforcement and except as provided
			 in this section, it shall not be in order for the Senate to consider budget
			 authority for overseas contingency operations if it increases the on-budget
			 deficit over the period of the budget year and the ensuing 9 fiscal years
			 following the budget year.
			(b)OffsetsBudget
			 authority provided for overseas contingency operations in a bill, resolution,
			 amendment, motion, or conference report shall be considered deficit neutral for
			 the purpose of this section if such authority—
				(1)is considered
			 subsequent to an Act of Congress that raises revenue for the designated purpose
			 of paying for such overseas contingency operations; or
				(2)includes new
			 reductions in spending authority.
				(c)Iraq and
			 AfghanistanFor purposes of this section, the following amounts
			 are not required to be offset with respect to the overseas contingency
			 operations in Iraq and Afghanistan:
				(1)For fiscal year
			 2012, $118,000,000,000.
				(2)For fiscal years
			 2013 through 2016, an amount equal to the President's budget request for that
			 fiscal year for overseas contingency operations funds for Iraq and
			 Afghanistan.
				(d)Budget
			 determinationsCompliance with this section shall be determined
			 on the basis of estimates provided by the Committee on the Budget of the
			 Senate.
			(e)Waiver and
			 appeal
				(1)WaiverThe
			 provisions of this section may be waived or suspended in the Senate only by the
			 affirmative vote of three-fifths of the Members, duly chosen and sworn.
				(2)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 section shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this section.
				
